Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s amendment filed on 5 August 2022 has been entered. Claim 1 has been amended.  No claims have been cancelled or added.  Claims 1 and 3-10 are still pending in this application, with only claim 1 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to at least claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 20017/0223222; hereinafter ‘Cheng’), and further in view of Maddock (US 4,826,448; hereinafter ‘Maddock’) and FUCHSUN Christmas Pathway Lights Decorative Garden Display LED Light 5 Pieces Warm White Battery Operated for Indoor and Outdoor Holiday Decoration-Snowflakes (https://www.amazon.com/FUCHSUN-Christmas-Decorative-Operated-Decoration-Snowflakes/dp/B08HYQF5HG/ref=asc_df_B08HYQF5HG/?tag=hyprod-20&linkCode=df0&hvadid=475864476869&hvpos=&hvnetw=g&hvrand=8409529393006112919&hvpone=&hvptwo=&hvqmt=&hvdev=c&hvdvcmdl=&hvlocint=&hvlocphy=9007552&hvtargid=pla-1002530961538&th=1; hereinafter ‘FUCHSUN’).

Regarding claim 1, as best understood, Cheng discloses ground-inserted decorative lamp string, comprising at least two decorative lamp bodies, wherein each of the decorative lamp bodies comprises a decorative lamp main body (at least 4, 5, 6, and 8, as seen in at least fig. 2) and a ground insert (7, at least fig. 2); the decorative lamp main body (4, 6) comprises a decorative lampshade (6 and the unnumbered mating base as seen in at least fig. 2), a lamp pole (4, at least fig. 2) extending in a vertical direction and an LED lamp string (8, at least fig. 2); the decorative lampshade (6) is internally provided with a lamp bead accommodating cavity (as seen in at least fig. 2, as disclosed in at least paragraphs [0015 and 0016]), and the lamp bead accommodating cavity penetrates through an inner cavity of the lamp pole (while it’s not labeled, one having ordinary skill in the art can clearly see in at least fig. 2 the light string is able to extend through the lamp pole 4 all the way into the accommodating cavity of the lampshade 6), an upper end of the lamp pole (4) is configured to be cooperatively installed with the decorative lampshade (as seen in at least fig. 2) and a lower end of the lamp pole (4)  is configured to be cooperatively installed with the ground insert (7), and the LED lamp string (8) extends into the inner cavity of the lamp string (or pole, as indicated above, as seen in at least fig. 2), such that at least one LED lamp bead (of 8) extends through the upper end of the inner cavity of the lamp pole and is located in the lamp bead accommodating cavity (as seen in at least fig. 2); and a socket end (the portion of the ground insert 7 above the flange seen in at least fig. 2) is arranged in an upper portion of the ground insert (7), the socket end (upper portion of insert 7) is configured to be inserted into the lower end of the lamp pole (4) for fixation (as seen in at least fig. 2, as disclosed in at least paragraphs [0016-00017]).
Cheng further discloses slots along a circumferences of the of the ground insert (stake 7, as disclosed in at least paragraphs [0016-0017]). 
While Cheng shows the wire extending from the bottom of the lamp pole (supporting rod 4) and through the side of the decorative lamp main body (as seen in at least fig. 2), one having ordinary skill in the art would have recognized the presence of a lamp string “slot”—in this case, it is believed that the “slot” is the area formed between the walls of the ground insert 7 as it appears the ground insert has a x/+ cross section—as well as the benefit to linking the wire extending therethrough. Furthermore, one having ordinary skill in the art before the effective filing date would also recognize the need to have some sort of “slot” to accommodate the wire (of string 8) which extends out of the lamp pole (4) at the ground insert (7). 
Despite all the recognizable evidence of a lamp string slot, it can be said that Chang does not expressly disclose the socket end is provided with a lamp string slot extending in a direction along the ground insert, and an end portion of the LED lamp string is embeddedly mounted in the lamp string slot.
Maddock teaches another ground-inserted lamp string having wherein a socket end (the portion of 36 above flange 38, as seen in at least figs. 2 and 3) is arranged in an upper portion of the ground insert (36) (as seen at least fig. 3), the socket end is configured to be inserted into the lower end of the lamp pole (26) for fixation (as seen in at least fig. 3), and the socket end (upper end of 36) is provided with a lamp string slot (40, as seen in at least fig. 2) extending in a direction along the ground insert (it extends from the top of the insert 36 through to the bottom of Maddock’s flange 38, as seen in at least fig. 2), and an end portion of the LED lamp string is embeddedly mounted in the lamp string slot (as seen in at least column 3, lines 47-49).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Cheng’s socket end such that is provided with a distinct lamp string slot extending in a direction along the ground insert, as taught by Maddock, and an end portion of Cheng’s LED lamp string is embeddedly mounted in the lamp string slot, which includes Maddock’s cut outs (40).
One would have been motivated to do so to allow Cheng’s wire to effectively extend from the lamp pole into the environment and to the next lamp.
Furthermore, whilst Cheng teaches a substantially cylindrical shaped lamp bead accommodating cavity (at least fig. 2), Cheng’s decorative lampshade provides a dome-shape; thus, does not specifically teach a diameter of a lamp bead accommodating cavity which is both cylindrical and, in a direction perpendicular to the vertical direction, is smaller than a diameter of the cavity of the lamp pole in the horizonal direction.  
One having ordinary skill in the art recognizes size cannot be read into figures; at the same time, FUCHSUN teaches a similar ground-inserted decorative lamp string which appears to show a decorative lampshade formed from a desired shape—at least stars, Christmas trees, and snowflakes—that has small opening for an embedded LED over a lamp pole, like both Cheng and Maddock.  One having ordinary skill in the art would from FUCHSUN’s figures that FUCHSUN’s device indeed has a lamp bead accommodating cavity which is both cylindrical and, in a direction perpendicular to the vertical direction, is smaller than a diameter of the cavity of the lamp pole in the horizonal direction. 
It would have been obvious to one having ordinary skill in the art before the effective filing date to replace Cheng’s decorative lampshade with FUCHSUN’s decorative lampshade such that the lamp bead accommodating cavity is both cylindrical and, in a direction perpendicular to the vertical direction, is smaller than a diameter of the cavity of the lamp pole in the horizonal direction.
One would have been motivated to do so to produce a delightful light distribution with a strong feeling of brightness, as suggested by FUCHSUN.
 
Regarding claim 3, Cheng discloses a number of the decorative lamp bodies (L1-L8 and R1-R8) is three or more (as seen in at least fig. 1), and adjacent two of the decorative light bodies are in electrical connection via a lamp string lead (as disclosed in at least paragraph [0018]).

Regarding claim 4, Cheng discloses a controller (1, as disclosed in at least paragraph [0015] and as seen in at least fig. 1), wherein the controller (1) is in conductive connection with adjacent one of the decorative lamp bodies via the lamp string lead (as seen in at least fig. 1 and as disclosed in at least paragraphs [0015 and 0016]).

Claims 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng as applied to claim 1 above, and further in view of Maddock, FUCHSUN, and Allsop et al. (US 2008/0247155; hereinafter ‘Allsop’).
Regarding claim 5, Cheng, as modified by Maddock, discloses the claimed invention as indicated above. 
Cheng, as modified by Maddock, does not disclose a solar power apparatus.
Allsop teaches a similar device including a solar power apparatus (16, at least figs. 1-4), wherein a clamping piece (at least 56, as seen in at least fig. 5; as disclosed in at least paragraph [0035]) is arranged at one end of the solar power apparatus (as seen in at least fig. 5), and the clamping piece (56) is able to be clamped on the lamp pole or the ground insert.
It would have been obvious to one having ordinary skill in the art before the effective filing date to include Allsop’s solar power apparatus including a clamping piece is arranged at one end of the solar power apparatus to be clamped on Cheng’s lamp pole or the ground insert.
One would have been motivated to do so as one having ordinary skill in the art would recognize the desirability of providing solar power to power Cheng’s decorative lamp body to eliminate a person’s dependency on and minimize usage of electricity. 

Regarding claim 6, Cheng, as modified by Maddock, discloses the claimed invention as indicated above. Cheng further teaches the LEDs extending and shining through the pole (as disclosed in at least paragraph [0016]).
Cheng, as modified by Maddock, does not specifically disclose the decorative lamp string strip is spirally coiled on an exterior of the lamp pole or floatingly circles the exterior of the lamp pole.
Allsop teaches a similar device including wires which were once inside of the lamp pole extend and spirally coil down the exterior of the pole a joint of the lamp pole and the decorative lampshade is provided with an open slot, the open slot is provided with a decorative lamp string strip extending in a direction toward the ground insert, and the decorative lamp string strip is spirally coiled on an exterior of the lamp pole or floatingly circles the exterior of the lamp pole (as seen in at least fig. 2, as disclosed in at least paragraph 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date to run Cheng’s wires (and interior lamp string)  on the exterior lamp pole extend and spirally coil down the exterior of the pole a joint of the lamp pole and the decorative lampshade is provided with an open slot, the open slot is provided with a decorative lamp string strip extending in a direction toward the ground insert, and the decorative lamp string strip is spirally coiled on an exterior of the lamp pole or floatingly circles the exterior of the lamp pole, as suggested by Allsop.
One would have been motivated to do so to achieve a dazzling, aesthetic appearance.

Regarding claims 7 and 8, Cheng, as modified by Maddock, discloses the claimed invention as indicated above.
Cheng, as modified by Maddock, while suggesting the lampshade is transparent, does not specifically disclose the lampshade is made of a transparent material.
Allsop teaches a decorative lampshade (70, at least fig. 6) is made of a transparent material (as disclosed in at least paragraph [0037]), wherein the decorative lampshade (70) can be in any 3-D shape, which can include of any one or more of snow, star, plant or animal (as disclosed in at least paragraph [0037]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to form Cheng’s lampshade both from a transparent material and in any 3-D shape, like snow, stars, plants, or animals, as suggested by Allsop.
One would have been motivated to do so to further enhance the landscape.

Regarding claim 9, Cheng discloses the lamp pole (4) is made of a transparent material, and the LED lamp string in the inner cavity of the lamp pole comprises the at least one LED lamp bead (as seen in at least fig.2, as disclosed in at least paragraph [0016]).

Regarding claim 10, Cheng, as modified by Maddock, discloses the claimed invention as indicated above.
However, Cheng, as modified by Maddock, does not specifically disclose a non-transparent lamp pole.
It would have been obvious to one having ordinary skill in the art before the effective filing date to try a lamp pole made of a non-transparent material and the LED lamp string in the inner cavity of the lamp pole is the lamp string lead as an obvious variant to the transparent light pole that is shown.
One would have been motivated to do so to provide a smaller amount of light thereby providing a more intimate glow providing minimal light pollution to the surrounding area.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are cited as disclosing similar decorative lamp bodies including at least a lamp pole, LED, and decorative lampshade:
Gomez (US 2010/02701815)
McLaughlin (US 2011/0051406)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH S MACCHIAROLO whose telephone number is (571)272-2719. The examiner can normally be reached MTW 9:30 to 3:30pm and F 9:30 to 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571.272.7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH SIMONE MACCHIAROLO/Primary Examiner, Art Unit 2875